Abatement Order filed February 26, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00657-CV
                                    ____________

   NUSTAR ENERGY, L.P., AND KANEB MANAGEMENT COMPANY,
                          L.L.C., Appellants

                                          V.

                DIAMOND OFFSHORE COMPANY, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-55475

                             ABATEMENT ORDER

      This is an appeal from an amended judgment signed June 18, 2012. The
judgment is not final.

      The Texas Supreme Court has advised that if an appellate court is uncertain
about the intent of an order to finally dispose of all claims and parties, it can abate
the appeal to permit clarification by the trial court. See Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 206 (Tex. 2001).          Texas Rule of Appellate Procedure 27.2
provides as follows:

      The appellate court may allow an appealed order that is not final to be
      modified so as to be made final and may allow the modified order and
      all proceedings relating to it to be included in a supplemental record.

      Tex. R. App. P. 27.2.

      Accordingly, we order the case abated and remanded to the trial court for a
period of thirty days so that the trial court may clarify whether the summary
judgment is final and to permit the parties to obtain an order or orders disposing of
the claims against Nustar Energy, L.P., if necessary. A supplemental clerk=s record
containing the trial court=s clarifying order(s) shall be filed with the clerk of this
court on or before March 28, 2013.

      The appeal is abated, treated as a closed case, and removed from this court=s
active docket. The appeal will be reinstated on this court=s active docket when the
supplemental clerk=s record is filed in this court.


                                    PER CURIAM